Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 03/11/2022. 
Claims 2-4 are currently pending.
The IDS statement filed 12/20/2021 has been considered.  An initialed copy accompanies this action.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Kinlen et al. (US 5,532,025) is withdrawn in view of the above amendment.
The rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Kinlen et al. (US 5,532,025) in view of Ueda et al. (WO 2016/174746 A1) is withdrawn in view of the above amendment.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Torigata et al. (US 2016/0333191) in view of Ueda et al. (WO 2016/174746 A1) or Kroke et al. (US 2017/0009082) is withdrawn in view of the above amendment.
The rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Torigata et al. (US 2016/0333191) in view of Ueda et al. (WO 2016/174746 A1) as previously set forth on pages 13-16 of the Office action mailed 12/14/2021 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments, below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Torigata et al. (US 2016/0333191) in view of Ueda et al. (WO 2016/174746 A1).
As to claim 2, Torigata et al. teaches an anti-corrosive coating composition comprising a polyaniline-based polymer and a phenoxy-based resin (a polyaniline component and a coating film component composed of a phenoxy resin, abstract and para. 0021).  Torigata et al. further teaches the anti-corrosive coating composition comprises the coating film component, i.e., phenoxy-based resin, in a range of 600 to 13,000 parts by mass with respect to 100 parts by mass of polyaniline (para. 0034), which corresponds to approximately 0.77 to 16.7 parts by mass polyaniline with respect to 100 parts by mass of phenoxy-based resin (calculated by changing the denominator to be in terms of parts per hundred phenoxy resin rather than parts per hundred polyaniline) and falls within the claimed range of 0.05 to 150 parts polyaniline with respect to 100 parts by mass of phenoxy-based resin.  The anti-corrosive coating composition is applied to an object for rust to be prevented and is preferably a steel plate or the like (para. 0008).  In other words, the express teachings of the reference amount to, in terms of the claimed invention, a laminate comprising, in sequence, a layer containing a polyaniline-based polymer and a phenoxy-based resin, and a layer containing steel or a metal. 
Torigata et al. fails to teach the metal, upon which the anti-corrosive coating composition is applied and prevents rust, comprises a coating layer of a paint or thermal spray containing zinc and/or a zinc alloy and/upon an aluminum or aluminum alloy layer.



Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a zinc primer/paint-coated-aluminum and/or a metallic zinc- and/or zinc alloy-coated-aluminum as taught by Ueda et al. as the as the base metal-layer of Torigata et al. or in place of the steel-layer of Torigata et al. upon which Torigata et al.’s anti-corrosive coating composition is applied since Ueda et al. teaches and clarifies a zinc primer/paint-coated-aluminum and steel as well as a zinc-plated-aluminum and steel are all equivalent substrates that are in need of corrosion protection by application of a corrosion preventing coating composition thereon.  
As to claim 3, the claimed limitation that the aluminum layer is an aluminum die-casting describes the process in which the aluminum layer is formed and is a product-by-process limitation.  Product-by-process limitations are not limited to the recited steps except to the extent they suggest structure of the product.  In the present case, the aluminum layer is still composed of/comprises aluminum regardless of the method in which it was formed, e.g., formed by die-casting.  Thus, little patentable weight is extended to the limitation that the aluminum is an aluminum die-casting, and the product of Torigata et al. in view of Ueda et al. meets the claimed limitation.  See also MPEP 2113.
As to claim 4, Torigata et al. teaches a rust prevention method comprising applying, i.e., forming, a layer containing a polyaniline-based polymer and a phenoxy-based resin (a polyaniline component and a coating film component composed of a phenoxy resin, abstract, para. 0008, and 0021).  Torigata et al. further teaches the anti-
Torigata et al. fails to teach the metal, upon which the anti-corrosive coating composition is applied and prevents rust, comprises a coating layer of a paint or thermal spray containing zinc and/or a zinc alloy and/upon an aluminum or aluminum alloy layer.
However, Ueda et al. teaches metal plates/articles that are in-need of corrosion protection by disposing a corrosion resistant coating thereon (see page 1 of the English language machine translation) where steel plates, aluminum plates, and aluminum alloy plates may be coated with a zinc-containing primer coating layer beneath a resin-containing top coating layer (see the last paragraph on page 1 bridging to page 2 beginning “As a result of diligent studies …”, the first full paragraph on page 2 beginning “The present invention has been completed based on such findings …”, the third full paragraph on page 4 beginning “The primer coating film layer preferably contains …”, 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a zinc primer/paint-coated-aluminum and/or a metallic zinc- and/or zinc alloy-coated-aluminum as taught by Ueda et al. as the as the base metal-layer of Torigata et al. or in place of the steel-layer of Torigata et al. upon which Torigata et al.’s anti-corrosive coating composition is applied since Ueda et al. teaches and clarifies a zinc primer/paint-coated-aluminum and steel as well as a zinc-.
Response to Arguments
Applicant's arguments regarding the 103 rejection based on Torigata et al. (US 2016/0333191) in view of Ueda et al. (WO 2016/174746 A1) on pages 6-7 of the response  filed 03/11/2022 have been fully considered but they are not persuasive. 
Applicant argues Ueda et al. fails to teach or suggest a coating layer of a paint containing zinc or a thermal spray coating layer containing zinc is placed as an intermediate layer between a layer containing a layer containing a polyaniline/phenoxy-resin and an aluminum layer.  This argument is not persuasive because Ueda et al. indeed teaches the zinc coating layer limitations as amended (a coating layer of a paint containing zinc and/or a zinc alloy or a thermal spray coating layer containing zinc and/or a zinc alloy), and the combination of Torigata et al. and Ueda et al. references meets the claimed structure as amended (the above zinc-based coating layer between a polyaniline+phenoxy resin layer and aluminum-based layer).  Specifically, Ueda et al. teaches providing aluminum plates and aluminum alloy plates coated with a zinc-containing primer coating layer beneath a resin-containing top coating layer a zinc-containing primer coating meeting the claimed zinc-based paint coating layer (pages 1, 
Applicant further argues the claimed structure possesses unexpected results that the claimed laminate structure containing both a polyaniline-based polymer and phenoxy-based resin in the surface layer shows no visual corrosion as compared to comparative examples lacking one or both of the polyaniline-based polymer and phenoxy-based resin in the surface layer as shown in Table 1 of the specification.  This argument is not persuasive because the examples in the specification are no probative value in the determining patentability of claims since they do not involve a comparison of Applicant’s invention with the closest applied prior art.  The Torigata et al. reference See In re De Blawe, 222 USPQ 191 (FED. Cir. 1984), and In re Fenn, 208 USPQ 470 (CCPA 1981). 
Even if, arguendo, the comparison was done between the Applicant’s invention and the closest prior art, the claims are not deemed patentable over the reference of record since they are not commensurate in scope with the probative value of data in the examples.  The claims recite the polyaniline-based polymer and phenoxy-based resin are present in a ratio of 0.05-150 parts by mass polyaniline-based polymer relative to 100 parts by mass phenoxy-based resin, but the comparative showing merely presents a single working example with such combination where the components are present in 1.5 parts by mass polyaniline-based polymer relative to 100 parts by mass phenoxy-based resin (Example 1), which does not establish unexpected results over the claimed range or criticality of the claimed range.  The claims also recite structure of 1) an intermediate layer containing a paint containing a zinc and/or zinc alloy or a thermal spray coating layer containing zinc and/or zinc alloy and 2) a base layer containing an aluminum or aluminum alloy layer, but the comparative showing merely presents a set of working examples all containing a zinc dust paint and aluminum plate lacking any showing of a zinc alloy paint intermediate layer, aluminum base layer, and aluminum alloy base layer, which does not show or establish unexpected results occurring over the entirety of the scopes of the claimed zinc- and aluminum-based layers.  See In re Clemens, 206 USPQ 289 (CCPA 1980).
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:  
Kroke et al. (US 2017/0009082) is a cited reference of interest that further teaches die cast aluminum is a well-known corrosion-prone substrate in need of corrosion protection (para. 0037).  
As of writing this correspondence, Torigata et al. (US 2016/0333191) is viewed as closer prior art than the previously relied upon Kinlen et al. (US 5,532,025) reference due to Torigata et al.’s direct teachings to at-once requiring the combination of a polyaniline component and phenoxy resin component within the claimed range of 0.05 to 150 parts polyaniline with respect to 100 parts by mass of phenoxy-based resin (abstract, para. 0021 and 0034).  Kinlen et al. merely teaches the addition/selection of a phenoxy-containing resin among various other binder materials that a person of ordinary skill in the art would have to pick-and-choose from (col. 5 line 38 to col. 6 line 45; “epoxy phenolics” and the epoxy coatings “prepared by the reaction of an amine with an epoxide, e.g., the reaction of bisphenol A with epichlorohydrin to produce an epoxide that is then reacted with the amine” are phenoxy-based resins) and fails to explicitly teach any express ratio of the polyaniline and binder material.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 18, 2022